154 N.J. Super. 263 (1977)
381 A.2d 354
JOHN DEODATO, PLAINTIFF-APPELLANT,
v.
HARTFORD INSURANCE COMPANY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 31, 1977.
Decided November 18, 1977.
Before Judges ALLCORN, MORGAN and HORN.
*264 Mr. George J. Sokalski, attorney for appellant (Mr. Peter Peletz, Jr., of counsel).
Messrs. Harwood, Lloyd, Ryan, Kelly, Coyle & Wulster, attorneys for respondent.
PER CURIAM.
The judgment of the Law Division is affirmed essentially for the reasons set forth by Judge Rosenberg in his opinion at 143 N.J. Super. 396. See also, Williams v. Aetna Cas. & Sur. Co., 151 N.J. Super. 68 (App. Div. 1977).